We have here a question of costs; in magnitude and importance it is unusual and remarkable. The plaintiffs sued the city of Buffalo and the board of supervisors of Erie county to recover one hundred and fifty thousand dollars, alleged to be due him for granite, dressed and prepared for use in the construction of a city and county hall, about to be erected in Buffalo. The action was referred to three referees, who awarded to the plaintiffs twelve thousand one hundred and forty-seven dollars and sixty-two cents damages. Judgment was entered in plaintiffs' favor for this amount with interest, and the costs of the successful party were taxed at twelve thousand and twenty-five dollars and forty-eight cents, thus very nearly doubling the plaintiffs' recovery. The principal item, going to make up this very serious bill of costs, consists of the fees of the three referees. They were taxed at ten thousand and seven hundred dollars, being at the rate of fifty dollars per day to each of the referees. The right to make this charge was founded upon a written stipulation, signed by the attorneys of the respective parties, and fixing that rate of compensation. The allowance is now contested by the defendants, upon the ground that the attorneys had no power to bind their clients by the stipulation, and upon the further ground that such stipulation is within the general control of the courts, and one against which they can relieve. We should be glad if, upon any just ground, we could reduce an allowance which seems to us open to possible criticism, as being in excess of a reasonable and fair compensation for the services performed. But we do not discover any lawful remedy, and feel compelled to sustain a charge which the defendants very warmly resist, and not without some appearance of reason. The trouble lies in the stipulation signed by their own attorneys. The old Code and the new concur in fixing a definite allowance for each day spent in the business *Page 188 
of the reference (Code, § 313; Code of Civil Procedure, § 3296), but each contains a provision that a different rate of compensation may be fixed by the agreement of the parties, or their consent in writing. It is now said that the parties only, and not their attorneys, can give the required assent. The contrary was held in Chase v. James (16 Hun, 14), and, at least, assumed and plainly indicated by this court in FirstNational Bank v. Tamajo (77 N.Y. 478). In that case we decided that the attorneys could not agree to leave the referee to fix his own rate of compensation, but, if an agreement is made at all for a larger rate, it should be made upon the "judgment and professional responsibility" of the "counsel," who "could agree upon a larger rate." In all that properly relates to the conduct of a trial, the attorney represents the party, and is his authorized agent. (Gaillard v. Smart, 6 Cow. 385; Barrett
v. Third Ave. R.R. Co., 45 N.Y. 635.) The attorney's agreement and stipulation within the boundaries of that authority is the agreement and stipulation of the client, and binds the latter as if he himself had personally made it. The stipulation as to the fees of referees is a proceeding in the conduct of the trial, and one in which the attorney may and should represent his client.
Generally, the latter is not at all cognizant of the just and proper reasons for increasing the statutory rate; still less capable of wisely determining how far that excess should extend. We are of opinion that such an agreement is within the general authority of the attorney, and when made by him is the consent and agreement of the party whom he represents and for whom he acts. In the present case other facts concur to justify the force given to the stipulation. It was made openly and publicly; the attorney who signed it on behalf of the defendants was not only their attorney, but a member of the commission to which, as the agents and representatives of the city and county, was intrusted the construction of the building in question. The litigation was continued through a period of two years without objection raised to the referee's compensation, and it is now made the subject of complaint after actual *Page 189 
payment by the plaintiff, and when the consequent loss to him would sweep away his recovery.
If, as is contended, the Supreme Court had a general control over stipulations like the one in question, these reasons would probably have seriously influenced its discretion. But no such arbitrary power exists as is here invoked. The stipulation was one expressly authorized by law. The right to make it or withhold it is conferred upon the parties and not reserved to the courts. It partakes of the nature of a contract which has been performed both by the referees and the plaintiff. Each has acted on its faith; the former have given their time and labor in reliance upon it, which might otherwise have been withheld; and the latter has paid his money according to its terms. Neither party could be restored to their original position. Whatever of power may reside in the courts over stipulations made in the progress of a trial, it does not reach one already executed and performed, and against which neither fraud nor collusion is shown. For these reasons we feel bound to sustain the taxation of the item in question.
Two items of disbursements were disallowed to the plaintiffs, and form the further subject of their complaint. They presented for taxation as a necessary disbursement which had been paid by them, an item of over $2,000 for plans and measurements and compensation of experts beyond their fees as witnesses. Some very decided authority, or direct and definite mandate of the legislature would be necessary to compel us to yield to such a claim. We know of neither, and none have been brought to our attention. The Code (§ 311) allows "necessary disbursements." Those here claimed were in no sense necessary, and were not disbursements in the action. (Haynes v. Mosher, 15 How. Pr. 216; Case v. Price, 17 id. 351; Hanel v. Baare, 9 Bosw. 683.) If allowed, the precedent would draw after it the expense of every preparation for trial, and open the door to a flood of evil.
The remaining item disallowed was a sum of $625 for a copy of the stenographer's minutes of the trial, claimed to have been furnished to the referees upon their order. The stenographer *Page 190 
employed was not the official stenographer of the court, but was hired as any clerk or copyist might have been; and this was done under an agreement made at the commencement of the trial that the fees of the stenographer thus employed should be borne by the parties in equal proportions, each paying one-half thereof. The bills were made out accordingly. Although an extra copy was ordered by the referees, we see no reason why the cost should be taxed against the defendants. If the service was rendered on their order, it was still one fairly covered by the original agreement, and was equally for the benefit of both litigants. Their agreement plainly contemplated all the services of the stenographer to be rendered in the usual and orderly conduct of the trial.
We, therefore, affirm the order of the General Term, but without costs to either party as against the other.
All concur.
Order affirmed.